DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of the species (embryo and construction of genotype/haplotype in the reply filed on April 6, 2021 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden to search and examine all of the species together.  Upon reconsideration, the species requirement is lifted and the restriction (species) requirement mailed on January 25, 2021 is hereby lifted.
Claims 1-30 are examined therefore.
Information Disclosure Statement
	The IDS received on August 4, 2020 and January 11, 2021 are proper and are being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claim 19 is indefinite because the claimed steps appear to be generating a reduce representation of target nucleic acids “in a sample” of a fetus or a cell itself.
	This confusion arises because the claim recites the step of, “in a sample that has been provided” which has target nucleic acids therein, “wherein the target nucleic acids originate from an embryo or fetus or from a cancer or tumor cell”, followed by the step of “generating a reduced representation library of said target nucleic acid”.
	Therefore, claim appear to recite that the target nucleic acids originate from these “samples” of fetus, embryo, cell etc., and that in this sample, reduced representation library of the target nucleic acids are generated (step ii).
	For the purpose of prosecution, while the target nucleic acids may be provided from the samples recited in the claims, the generation of the reduced representation library is performed on the target nucleic acids which have been liberated from the sample source.
	Claim 21 is indefinite for the following reason.
	Claim 21 depends from claim 19.
	Claim 19 explicitly recite that the step of “selecting a subset of adaptor-ligated fragments” is “based on the size of said fragments.”
	However, claim 21 appears to redefine this explicit selection step by saying that it includes PCR amplification using a selective primer without reciting how the use of 
It would appear that the claim should recite that, “the subset of the adaptor-ligated fragments are first amplified using PCR-amplification”.
Claim 20 is also indefinite for the same reason.
Claim 22 is indefinite because it is unclear where the “amplifying” step fits in with respect to the steps recited in parent claim 19.
	Claim 28 is indefinite because the claim recites an outcome of the method without reciting any additional limitations which produces that outcome.  The claim lacks any recitation of what means is required to result in the recited outcome, which is, assuring that each variant position in the reduced representation library is sample with high redundancy.  For the purpose of prosecution, this property is assumed to be an inherent outcome of performing the steps of the parent claim 19.
	Claim 29 is also indefinite for the same reason as claim 28.
	Claims 20-30 are indefinite by way of their dependency on claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a 

Claims 19-26 and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Eijk et al. (WO 2006/137733 A1, published December 2006; IDS reference) in view of Parkinson et al. (Genome Research, January 2012, vol. 22, no. 1, pages 125-133) and  Zhang et al. (US 2004/0137484 A1, published July 2004).
With regard to claim 19, Van Eijk et al. disclose a method for analysis of target nucleic acid (“present invention provides for a method of efficiently identifying and reliably detecting polymorphisms in a … nucleic acid sample”, page 1, lines 24-26), comprising the steps of:
providing a sample comprising target nucleic acids (“providing a first nucleic acid sample of interest”, page 7, line 12);
generating a reduced representation library (“performing a complexity reduction on the first nucleic acid sample of interest”, page 7, lines 13-14; “the term complexity reduction is used to denote a method wherein the complexity of a nucleic acid sample, such as genomic DNA, is reduced by the generation of a subset of sample, page 4, lines 3-6) of said target nucleic acids by a method comprising:
fragmenting said target nucleic acids using one or more restriction enzymes (“step of complexity reduction of the nucleic acids ample 
ligating adaptors to said fragments (“the selected fragments are then ligated to adaptor sequence containing PCR primer template/binding sequences”, page 8, lines 8-9); and
selecting a subset of adaptor-ligated fragments based on the size of said fragments (see Example 1, page 22, “restriction ligation mixture … of each sample was pre-amplified … the pre-amplified product … was checked on a 1% agarose gel …”);
massively parallel sequencing the reduced representation library (e.g., 454 sequencing; “in step d), at least a portion of the first library and of the second or further library is sequenced …”, page 9, lines 33-34; 	“[t]he sequencing may in principle be conducted by any means known in the art … sequencing is performed using highthroughput sequencing methods”, page 10, lines 1-4); and
identifying variants in said target nucleic acids by analyzing results obtained by said sequencing (“determining one or more polymorphisms…”, page 44, claim 1(f)).
With regard to claims 20 and 21, the process of selection involves a pre-amplification via PCR (see Example 1; see also, “the selected fragments are then 
With regard to claim 22, the reduced complexity results in amplification of a portion of the nucleic acid molecules present in a sample (“the term complexity reduction is used to denote a method wherein the complexity of a nucleic acid sample, such as genomic DNA, is reduced by the generation of a subset of sample, page 4, lines 3-6).
With regard to claim 24, SNPs are identified.
With regard to claims 28 and 30, the reduced complexity library results in the sequencing of at least 5 contigs containing the sequence of interest (see Table on page 34, wherein the number of contigs generated from the reduced complexity library are 21918 contigs, wherein the number reads produced from the contigs is 190,861, which translates to 8.7 reads per contig).
Van Eijk et al. do not explicitly disclose all possible types of samples which could be analyzed, including samples fetus, embryo, cancer, tumor cells, wherein the cells comprise 100 picograms or less of nucleic acids therein, wherein the sample comprises one of few sample cells (claim 25), or that the sample is lysed prior to performing the complexity reduction steps (claim 26).
Van Eijk et al., while explicitly stating that the complexity reduction is made, the artisans do not explicitly state the reduction is at least 5 times (claim 29).

Parkinson et al. disclose a method of performing sequencing reactions from a pictogram quantity of DNAs (“we describe a modified tagmentation technique that permits picogram quantities of target DNA to be sequenced”, page 125, 2nd column; “method has been reported to produce … from as little as 10 pg of template”, page 125)
Parkinson et al. stress the importance of being able to produce sequencing libraries from trace amounts of starting DNA samples:
“The requirement for large quantities of DNA to prepare NGS libraries makes the sequencing of many limited-material protocols – such as forensics and ChIP-seq samples, and single-cell studies such as genotyping, sequencing … challenging” (page 125, 1st column)

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Van Eijk et al. with the teachings of Parkinson et al. and Zhang et al., thereby arriving at the invention as claimed for the following reasons.
With regard to apply the teachings of Van Eijk et al. for sequencing from samples having low amounts of starting DNA amount, such as single-cell from fetal, embryo or cancer cell, such application would have been obvious based on the teachings of Parkinson et al. who evidence that single-cell studies for the purpose of 
Therefore, there would have been a widely recognized motivation in the field of genomics and disease diagnostics to apply sequencing methods for analyzing samples having low amount of target nucleic acid therein, such as single-cells having starting amount of nucleic acids in the low picogram amounts, as taught by Parkinson et al.
With regard to arriving at a genotype of the sample analyzed based on the application of Van Eijk et al.’s method, such would have been an obvious conclusion as identification of mutations such as SNPs (i.e., genotyping of haplotyping) have been routinely employed to diagnose a patient’s condition, as explicitly stated by Van Eijk et al.:
“Many diseases are known to be associated with specific genetic components, in particular with polymorphisms in specific genes … such identification is of great value to areas such as biomedical research, developing pharmacy products, tissue typing, genotyping and population studies” (page 1, lines 15-21, Van Eijk et al.)


In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
Lastly, with regard to the reduction of the complexity, given that Van Eijk et al. perform the same steps as the present claim for producing reduced representation library, which are, fragmentation with restriction enzymes, ligation of adaptors, and 1. 
Therefore, for the above reasons, the invention as claimed is deemed prima facie obvious over the cited references.

Claims 19 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Eijk et al. (WO 2006/137733 A1, published December 2006; IDS reference) in view of Hawkins et al. (Current Opinions in Biotechnology, 2002, vol. 13, pages 65-67).
With regard to claim 19, Van Eijk et al. disclose a method for analysis of target nucleic acid (“present invention provides for a method of efficiently identifying and reliably detecting polymorphisms in a … nucleic acid sample”, page 1, lines 24-26), comprising the steps of:
providing a sample comprising target nucleic acids (“providing a first nucleic acid sample of interest”, page 7, line 12);
generating a reduced representation library (“performing a complexity reduction on the first nucleic acid sample of interest”, page 7, lines 13-14; “the term complexity reduction is used to denote a method wherein the 
fragmenting said target nucleic acids using one or more restriction enzymes (“step of complexity reduction of the nucleic acids ample comprises enzymatically cutting the nucleic acid sample in restriction fragments”, page 8, lines 4-6);
ligating adaptors to said fragments (“the selected fragments are then ligated to adaptor sequence containing PCR primer template/binding sequences”, page 8, lines 8-9); and
selecting a subset of adaptor-ligated fragments based on the size of said fragments (see Example 1, page 22, “restriction ligation mixture … of each sample was pre-amplified … the pre-amplified product … was checked on a 1% agarose gel …”);
massively parallel sequencing the reduced representation library (e.g., 454 sequencing; “in step d), at least a portion of the first library and of the second or further library is sequenced …”, page 9, lines 33-34; 	“[t]he sequencing may in principle be conducted by any means known in the art … sequencing is performed using highthroughput sequencing methods”, page 10, lines 1-4); and
identifying variants in said target nucleic acids by analyzing results obtained by said sequencing (“determining one or more polymorphisms…”, page 44, claim 1(f)).
Van Eijk et al. do not explicitly disclose all possible types of samples which could be analyzed, including samples fetus, embryo, cancer, tumor cells, wherein the cells comprise 100 picograms or less of nucleic acids therein, wherein the method further comprise amplification via WGA.
Hawkins et al. disclose the need for being able to analyze nucleic acid samples from sample which have little starting amount of nucleic acids in assays such as single-cell embryo analysis:
“recent example of the widespread use of these approaches is in preimplantation genetics and diagnosis … infer the status of an embryo from a single cell biopsied 2-3 days after fertilization … whole genome amplification using DOP-PCR has been linked to comparative genomic hybridization … The key issue here was the use of whole genome amplification, as published methods for CGH required 0.2-1 g of DNA whereas a single cell only contained about 6 pg of DNA.  In using the combination of these two methods, the authors were able for the first time to determine the copy number of every chromosomal region…” (page 65)

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Van Eijk et al. with the teachings of Hawkins et al., thereby arriving at the invention as claimed for the following reasons.

	However, it is certain that Van Eijk et al. were aware of being able to utilize their method for samples having low copy number of starting nucleic acids:
“it is proposed to use certain restriction endonuclease in AFLP template preparation process, which are expected to target low-copy or unique genome sequences, resulting in fragment libraries enriched for polymorphisms with increased ability to be convertible into genotyping assays” (page 38, lines 23-27, Van Eijk et al.)

	While the solution provided by Van Eijk et al. was limited to the use of different restriction endonucleases, such as the use of PstI (see page 38, line 28), the artisans demonstrate the desire in the art for being able to amplify from templates which exist at low levels.
	The advantage of performing whole genome amplification of nucleic acids from samples having little starting amounts of nucleic acids which allow for assays that require more nucleic acids, is explicitly stated by Hawkins et al.:
“With the ability to start from a single biopsied cell, this method holds promise for very rapid and successful determination of levels of mosaicism, aneuploidy and chromosomal breakage …” (page 65, 2nd column, 2nd paragraph)
	
Therefore, said one of ordinary skill in the art would have been motivated to combine the teachings of Hawkins et al., that is, perform WGA from samples having 
	Said one of ordinary skill in the art would have also had a reasonable expectation at doing so since Hawkins et al. explicitly suggest that combining WGA with other assays for analyzing other types of samples having limited amounts of starting nucleic acid would also be a useful technique:
“further approach using the whole genome amplification methodology of PEP has allowed the microsatellite analysis of single tumor cells … method has allowed microsatellite instability studies, loss of heterozygosity and direction mutation detection via DNA sequencing to be performed.  This work opens up a new approach in the molecular detection and progression of tumors starting from single biopsied cells” (page 65, 2nd column)

	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.

Conclusion
	No claims are allowed. 
	It is made of record herein that the invention as claimed is substantively duplicative to the invention which was claimed in the parent application 14/430,293 which had been appealed to PTAB with outcome being adverse to Applicants.


Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        May 4, 2021
/YJK/
	

  			
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In In re Best 195 USPQ 430, 1997, the court stated that, “Patent Office can require applicant to prove that prior art products do not necessarily or inherently possess characteristics of his claimed product wherein claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicant” (pp. 430).